OPINION
DICE, Commissioner.
The conviction is for statutory rape; the punishment, fifty years.
Trial was before the court and jury on September 23, 1965, upon appellant’s plea of guilty.
Notice of appeal was given by appellant on December 30, 1965.
At the trial, the prosecutrix, twelve years of age on the date of the alleged offense and not the wife of appellant, testified that on the night in question the appellant had sexual intercourse with her at Bachman Lake, in Dallas County. Her testimony was corroborated by that of two city of Dallas police officers who testified relative to their having observed appellant and the prosecutrix in appellant’s automobile on the night in question.
Testifying in his own behalf, appellant denied having sexual intercourse with the prosecutrix at Bachman Lake but admitted that he did have sexual intercourse with her at North Lake on the night in question. Appellant also testified, in support of his application for a suspended sentence, that he had never been convicted of a felony.
Under the record, the jury was authorized to find appellant guilty and assess his punishment at fifty years in the penitentiary.
There are no formal bills of exception, or any informal bills showing error. The proceedings appear to be regular.
The judgment is affirmed.
Opinion approved by the Court.